___________

                            No. 95-3723
                            ___________

Billy Lee Smith,                  *
                                  *
          Appellant,              *
                                  * Appeal from the United States
     v.                           * District Court for the
                                  * Western District of Arkansas.
United States of America,         *        [UNPUBLISHED]
                                  *
          Appellee.               *
                            ___________

                   Submitted:   December 6, 1996

                       Filed: December 12, 1996
                            ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                           ___________


PER CURIAM.


     Billy Lee Smith was convicted by a jury of possession of
ephedrine, a listed chemical, with intent to manufacture
methamphetamine, in violation of 21 U.S.C. § 841(d)(1). He was
sentenced to 92 months of imprisonment and a $10,000 fine, and his
conviction was affirmed on direct appeal. The present appeal is
taken from district court's1 denial of Smith's motion pursuant to
28 U.S.C. § 2255.


     After careful consideration of the record and the parties'
briefs, we conclude that the district court correctly dismissed
Smith's motion, and that an opinion would lack precedential value.
Accordingly, we affirm. See 8th Cir. R. 47B.


    1
     The Honorable H. Franklin Waters, Chief Judge, United States
District Court for the Western District of Arkansas, adopting the
report and recommendation of the Honorable Beverly R. Stites,
United States Magistrate Judge for the Western District of
Arkansas.
A true copy.


     Attest:


          CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -2-